Mb. Justice HutchisoN
delivered the opinion of the court.
Morales was convicted of aggravated assault and says that the district court erred in sustaining a jurat and that the judgment of conviction was therefore contrary to law. A motion to dismiss the action was based on section 22 of the Code of Criminal Procedure, section 559 of the Penal Code, and section 392 of the Political Code. It contained a vague statement to the effect that the complaint was not properly sworn to as required by these sections, and that the jurat was void.
The argument goes to an alleged defect in the signature of the prosecuting witness rather than any irregularity in the jurat. It assumes the existence of facts which are not disclosed by the record before us. The record does not show that the district judge disposed of the motion, nor that it was submitted to him. It does not show that the prosecuting witness made his mark instead of signing his name to the complaint. On the contrary, the complaint, as transcribed in the record, appears to have been subscribed in the usual way. Whether it must be subscribed as well as sworn to, whether the mark made by an illiterate prosecuting witness must be attested by other witnesses, and whether the overruling of a motion to dismiss for failure to comply with these requirements is reversible error are questions that need not be determined at this time.
The judgment appealed from must be affirmed.